Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 28, 2022, claims 161, 164, 172-173, 177-179, 182, 185, 190-191, and 195-196 has been amended, claims 175-176, 193-194, and 197-238 has been cancelled, claims 161-174, 177-192, and 195-196 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 8 para. 3, filed June 28, 2022, with respect to claims 164, 167, 182 and 185 have been fully considered and are persuasive.  The claim objections of claims 164, 167, 182 and 185 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 paragraph 2, filed June 28, 2022, with respect to claims 161-174, 177-192, and 195-196 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 161-174, 177-192, and 195-196 have been withdrawn, in view of applicant remarks, see page 9 paragraph 2 - page 10 paragraph 1, and referring to instant specification paragraphs 166-183 for the antecedent for “a potential issue”. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 paragraph 2, filed June 28, 2022, with respect to claims 161-174, 177-192, and 195-196 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 161-174, 177-192, and 195-196 have been withdrawn.

Allowable Subject Matter
Claim(s) 161-174, 177-192, and 195-196 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 161-174, 177-192, and 195-196  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 161 and 179 …  determining, by the routing device, that the plurality of packets from the first source device comprise latency-critical packets and that the plurality of packets from the second source device comprise non-critical packets; detecting, by the routing device, a potential issue with the received plurality of packets by determining one or more characteristic of the plurality of packets received through the first set of one or more interfaces; suppressing, by the routing device, transmission of the non-critical packets by the second source device via the first set of one or more interfaces based on the detected potential issue, wherein suppressing transmission of the non-critical packets by the second source device comprises dropping up to a predefined percentage of the non-critical packets received from the second source device; transmitting, by the routing device, the latency-critical packets to a first client device via a second set of one or more interfaces; and transmitting, by the routing device, the non-critical packets to a second client device via the second set of one or more interfaces… and in combination with other limitations recited as specified in claims 161 and 179.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kompella et al. (US Pub. No.: 2007/0177594) discloses techniques that allow network devices to set up multiple multicast distribution structures for a given multicast group and source. According to the techniques, a multicast protocol is extended to include an instance number in the control messages, where the instance number corresponds to one of a plurality of instances for the multicast group and source. The network device sends a join request for each of the N instances for the multicast group to a plurality of upstream routers. Each of the join requests specifies a different instance of the multicast group to be joined. The source device for the multicast group selects one of the N instances, for example using a unicast Equal Cost Multipath (ECMP) hashing algorithm, and sends multicast content for the multicast group to via the multicast distribution structure corresponding to the selected one of the N instances.
Hoehne et al. (US Pub. No.: 2015/0085657)  discloses a mechanism for conducting data transmission from a network management entity of communication network control element to a terminal or UE with improved robustness. After a multiflow connection for data units via at least one network transceiver device and via at least two different paths is set up towards a terminal, selection criteria are applied so as to decide which data units are sent on which transmission path. Specifically, dependent on the applied selection criteria, data units of specific data are selected to be subjected either to bicasting each selected data unit using the at least two paths, or to dynamic flow switching so as to transmit each selected data unit using one of the at least two paths and wherein each selected data unit can be in dependently chosen to be transmitted over either of the at least two paths.
Hui (US Pub. No.:2014/0376427) discloses a sender in a shared-communication network determines whether a pending frame is low-latency or high-throughput, and sets a maximum transmission unit (MTU) of the pending frame as a first MTU in response to a low-latency frame and a longer second MTU in response to a high-throughput frame. In another embodiment, a receiver receives a data frame from a sender according to an MTU, and determines a trigger for adjusting the MTU based on latency requirements. In response to the trigger, the receiver sets an interrupt flag in a link-layer acknowledgment for the received data frame. In still another embodiment, a sender determines a pending low-latency data frame to send to a receiver operating according to an MTU, and sends a control message to the receiver to indicate the pending low-latency data frame and an adjusted MTU.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469